Citation Nr: 1608117	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to August 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The RO in Montgomery, Alabama, however, retains jurisdiction of the case.  


REMAND

The Veteran contends that his current hypertension disorder is the result of his active service, or in the alternative, due to his service-connected obstructive sleep apnea disorder.  

To date, the VA and private examinations and opinions of record are inadequate to adjudicate the claim.  The Veteran underwent a VA examination in April 2009, during which hypertension was diagnosed.  The examiner found that the current hypertension was "less likely than not" due to the Veteran's well controlled and treated obstructive sleep apnea, and "more likely" to be essential in etiology; however, the examiner failed to address whether the hypertension was related to service or aggravated by the service-connected obstructed sleep apnea disorder.  The Veteran underwent a second VA examination in December 2013, and the April 2009 VA examiner again diagnosed hypertension.  The examiner, however, indicated that she could not provide the requested opinions because she did not have the appropriate clearance to view the electronic records, as the Veteran was a VA employee.  In a subsequent December 2013 private treatment record, D. K., M.D. noted the Veteran's diagnosis of obstructive sleep apnea, and found that the Veteran's current hypertension was "as likely as not" due to his severe obstructive sleep apnea; however, D.K., failed to provide any rationale for such opinion.  

In a February 2014 addendum opinion to the December 2013 VA examination, the December 2013 VA examiner noted that she did not review the Veteran's claims file, and indicated that she reviewed a sleep study dated in May 2001, as well as records showing a diagnosis of hypertension dated in April 2007.  The examiner found that that Veteran's current hypertension was not due to his active service, as it was diagnosed several years after discharge from service.  The examiner also found that the current hypertension was not caused by the service-connected obstructive sleep apnea because the Veteran did not have hypertension when he was diagnosed with obstructive sleep apnea, and the hypertension was "more likely" related to the Veteran's age and being overweight.  The examiner concluded that the current hypertension was not aggravated by the obstructive sleep apnea because the Veteran was treated with a continuous positive airway pressure machine (CPAP) prior to and since his diagnosis of hypertension.  The examiner, however, again failed to provide adequate rationales for her opinions, and significantly, she did not review the pertinent evidence of record, to include the aforementioned December 2013 private treatment record and opinion, and several articles submitted by the Veteran that link hypertension to obstructive sleep apnea.  Moreover, there is no indication of record that the examiner reviewed or considered the Veteran's statements regarding symptoms of his hypertension disorder.  Accordingly, another VA examination and opinion are necessary in order to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination by a VA examiner other than the December 2013 VA examiner to determine whether hypertension is related to his military service or a service-connected disorder.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed hypertension is related to his military service, or is due to or aggravated by his service-connected obstructive sleep apnea disorder.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




